 
 
II 
111th CONGRESS 1st Session 
S. 276 
IN THE SENATE OF THE UNITED STATES 
 
January 16, 2009 
Mrs. Feinstein (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To establish a National Commission on Entitlement Solvency. 
 
 
1.Short titleThis Act may be cited as the The Social Security and Medicare Solvency Commission Act. 
2.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Centers for Medicare & Medicaid Services. 
(2)Calendar dayThe term calendar day means a calendar day other than one in which either House is not in session because of an adjournment of more than 3 days to a date certain. 
(3)CommissionThe term Commission means the National Commission on Entitlement Solvency established under section 3(a). 
(4)Commission billThe term Commission bill means a bill consisting of the proposed legislative language submitted by the Commission under section 3(c)(2)(A) that is introduced under section 7(a). 
(5)CommissionerThe term Commissioner means the Commissioner of Social Security. 
(6)Long-termThe term long-term means a period of not less than 75 years beginning on the date of enactment of this Act. 
(7)MedicaidThe term Medicaid means the program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(8)MedicareThe term Medicare means the program established under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(9)Social SecurityThe term Social Security means the program of old-age, survivors, and disability insurance benefits established under title II of the Social Security Act (42 U.S.C. 401 et seq.). 
(10)Solvency of medicare program 
(A)In generalSubject to subparagraph (B), the term solvency, in relation to the Medicare program, means any year in which there is not excess general revenue Medicare funding (as defined in section 801(c)(1) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2358)). 
(B)Treatment of new revenue 
(i)In generalFor purposes of the requirement that the Commission evaluate the solvency of the Medicare program and recommend legislation to restore such solvency as needed, the Commission shall treat any new revenue that is a result of any action taken or any legislation enacted by Congress pursuant to the recommendations of the Commission, as being a dedicated medicare financing source (as defined in section 801(c)(3) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2358)). 
(ii)Definition of new revenueFor purposes of this subparagraph, the term new revenue means only those revenues collected as a result of legislation enacted by Congress pursuant to section 7 of this Act. The term new revenue shall not include any revenue otherwise collected under law, including any such revenue that is dedicated to the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) or the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t). 
(11)Solvency of social security programThe term solvency, in relation to Social Security, means any year in which the balance ratio (as defined under section 709(b) of the Social Security Act (42 U.S.C. 910(b)) of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) is greater than zero. 
3.Establishment of Commission 
(a)EstablishmentThere is permanently established an independent and bipartisan commission to be known as the National Commission on Entitlement Solvency. 
(b)PurposeThe Commission shall conduct a comprehensive review of the Social Security and Medicare programs for the following purposes: 
(1)ReviewReviewing relevant analyses of the current and long-term actuarial financial condition of the Social Security and Medicare programs. 
(2)Identifying problemsIdentifying problems that may threaten the long-term solvency of the Social Security and Medicare programs. 
(3)Analyzing potential solutionsAnalyzing potential solutions to problems that threaten the long-term solvency of the Social Security and Medicare programs. 
(4)Providing recommendations and proposed legislative languageProviding recommendations and proposed legislative language that will ensure the long-term solvency of the Social Security and Medicare programs and the provision of appropriate benefits. 
(c)Duties 
(1)In generalThe Commission shall conduct a comprehensive review of the Social Security and Medicare programs consistent with the purposes described in subsection (b) and shall submit the report required under paragraph (2). 
(2)Report, recommendations, and proposed legislative language 
(A)Report 
(i)In generalNot later than 1 year after the date of enactment of this Act, and every 5 years thereafter, the Commission shall submit a report on the long-term solvency of the Social Security and Medicare programs that contains a detailed statement of the findings, conclusions, recommendations, and the proposed legislative language (as required under subparagraph (C)) of the Commission to the President, Congress, the Commissioner, and the Administrator. 
(ii)Proposed legislative languageThe Commission shall submit the proposed legislative language (as required under clause (i)) in the form of a proposed bill for introduction in Congress. 
(B)Findings, conclusions, and recommendationsA finding, conclusion, or recommendation of the Commission shall be included in the report under subparagraph (A) only if not less than 10 members of the Commission voted for such finding, conclusion, or recommendation. 
(C)Legislative language 
(i)In generalIf a recommendation submitted with respect to the Social Security or Medicare programs under subparagraph (A) involves legislative action, the report shall include proposed legislative language to carry out such action. Such legislative language shall only be included in the report under subparagraph (A) if the Commission has considered the impact the recommendation would have on the Medicaid program. 
(ii)Exclusion of recommendations with respect to medicaidProposed legislative language to carry out any recommendation submitted by the Commission with respect to the Medicaid program shall not be included in the legislative language submitted under clause (i). 
4.Structure and membership of the commission 
(a)Appointment 
(1)In generalThe Commission shall be composed of 15 members, of whom— 
(A)7 members shall be appointed by the President— 
(i)3 of whom shall be Democrats, appointed in consultation with the majority leader of the Senate and the Speaker of the House of Representatives; 
(ii)3 of whom shall be Republicans; and 
(iii)1 of whom shall not be affiliated with any political party; 
(B)2 members shall be appointed by the majority leader of the Senate, 1 of whom is from the Committee on Finance of the Senate; 
(C)2 members shall be appointed by the minority leader of the Senate, 1 of whom is from the Committee on Finance of the Senate; 
(D)2 members shall be appointed by the Speaker of the House of Representatives, 1 of whom is from the Committee on Ways and Means of the House of Representatives; and 
(E)2 members shall be appointed by the minority leader of the House of Representatives, 1 of whom is from the Committee on Ways and Means of the House of Representatives. 
(2)QualificationsThe members shall be individuals who are, by reason of their education, experience, and attainments, exceptionally qualified to perform the duties of members of the Commission. 
(3)DateMembers of the Commission shall be appointed by not later than January 1, 2010. 
(4)TermsA member of the Commission shall be appointed for a single term of 5 years, except the members initially appointed shall be appointed for terms of 6 years. 
(b)VacanciesA vacancy on the Commission shall be filled not later than 30 calendar days after the date on which the Commission is given notice of the vacancy, in the same manner as the original appointment. The individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed. 
(c)Committee members of commissionIn the case of an individual appointed to the Commission under subsection (a)(1) who is required to be a member of the Committee on Finance of the Senate or the Committee on Ways and Means of the House of Representatives, if such individual is no longer a member of the required Committee they shall no longer be eligible to serve on the Commission. Such individual shall be removed from the Commission and replaced in accordance with subsection (b). 
(d)Co-ChairpersonThe Commission shall designate 2 Co-Chairpersons from among the members of the Commission, neither of whom may be affiliated with the same political party. 
5.Powers of the Commission 
(a)Meetings and hearings 
(1)MeetingsThe Commission shall meet at the call of the Co-Chairpersons. The Co-Chairpersons of the Commission or their designee shall convene and preside at the meetings of the Commission. 
(2)Hearings 
(A)Initial town-hall style public hearings 
(i)In generalThe Commission shall hold at least 1 town-hall style public hearing within each Federal reserve district not later than the date on which the Commission submits the report required under section 3(c)(2)(A), and shall, to the extent feasible, ensure that there is broad public participation in the hearings. 
(ii)Hearing formatDuring each hearing, the Commission shall present to the public, and generate comments and suggestions regarding, the issues reviewed under section 3(b), policies designed to address those issues, and tradeoffs between such policies. 
(B)Additional hearingsIn addition to the hearings required under subparagraph (A), the Commission shall hold such other hearings as the Commission determines appropriate to carry out the purposes of this Act. 
(3)QuorumTen members of the Commission shall constitute a quorum for purposes of voting, but a quorum is not required for members to meet and hold hearings. 
(b)Administration 
(1)CompensationEach member, other than the Co-Chairpersons, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. The Co-Chairpersons shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay prescribed for level III of the Executive Schedule under section 5314 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. 
(2)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission. 
(c)Federal advisory committee actThe Commission shall be exempt from the provisions of the Federal Advisory Committee Act (5 U.S.C. App.). 
(d)Personnel 
(1)DirectorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate equivalent to a rate established for the Senior Executive Service under section 5382 of title 5, United States Code. 
(2)Staff appointmentWith the approval of the Co-Chairpersons, the Executive Director may appoint such personnel as the Executive Director and the Commission determines to be appropriate. 
(3)Actuarial experts and consultantsWith the approval of the Co-Chairpersons, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(4)Detail of government employeesUpon the request of the Co-Chairpersons, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee. 
(5)Other resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information from the Library of Congress, the Chief Actuary of Social Security, the Secretary of Health and Human Services, the Centers for Medicare & Medicaid Services, the Congressional Budget Office, and other agencies and elected representatives of the executive and legislative branches of the Federal Government. The Co-Chairpersons of the Commission shall make requests for such access in writing when necessary. 
6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out the purposes of this Act. 
7.Expedited consideration of Commission recommendations 
(a)Introduction and committee consideration 
(1)IntroductionA Commission bill shall be introduced in the Senate by the majority leader, or the majority leader’s designee, and in the House of Representatives, by the majority leader, or the majority leader’s designee. Upon such introduction, the Commission bill shall be referred to the appropriate committees of Congress under paragraph (2). If the Commission bill is not introduced in accordance with the preceding sentence, then any member of Congress may introduce the Commission bill in their respective House of Congress beginning on the date that is the 5th calendar day that such House is in session following the date of the submission of the Commission report under section 3(c)(2)(A). 
(2)Committee consideration 
(A)ReferralA Commission bill introduced in the Senate shall be referred to the Committee on Finance of the Senate. A Commission bill introduced in the House of Representatives shall be referred jointly to the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives. 
(B)ReportingNot later than 60 calendar days after the introduction of the Commission bill, each Committee of Congress to which the Commission bill was referred shall report the bill. Each such reported bill shall meet the requirement of ensuring the long-term solvency of the Social Security and Medicare programs, and the provision of appropriate benefits, that the proposed legislative language provided by the Commission is subject to under section 3(b)(4). 
(C)Discharge of committeeIf a committee to which is referred a Commission bill has not reported such Commission bill at the end of 60 calendar days after its introduction, such committee shall be automatically discharged from further consideration of the Commission bill and it shall be placed on the appropriate calendar. 
(b)Expedited procedure 
(1)AmendmentsNo amendment that is not relevant to the provisions of the Commission bill shall be in order in either the Senate or the House of Representatives. In either House, an amendment, any amendment to an amendment, or any debatable motion or appeal is debatable for not to exceed 5 hours to be divided equally between those favoring and those opposing the amendment, motion, or appeal. 
(2)Floor consideration in the Senate 
(A)In generalNot later than 30 calendar days after the date on which a committee has reported or has been discharged from consideration of a Commission bill, the majority leader of the Senate, or the majority leader’s designee shall move to proceed to the consideration of the Commission bill. It shall also be in order for any member of the Senate to move to proceed to the consideration of the bill at any time after the conclusion of such 30-day period. 
(B)Motion to proceedA motion to proceed to the consideration of a Commission bill is privileged in the Senate. The motion is not debatable and is not subject to a motion to postpone consideration of the Commission bill or to proceed to the consideration of other business. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the Senate shall immediately proceed to consideration of the Commission bill without intervening motion, order, action, or other business, and the Commission bill shall remain the unfinished business of the Senate until disposed of. 
(C)Limited debate 
(i)In generalConsideration in the Senate of the Commission bill and all amendments to such bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 40 hours, which shall be equally divided between, and controlled by, the majority leader and the minority leader of the Senate or their designees. A motion further to limit debate on the Commission bill is in order and is not debatable. All time used for consideration of the Commission bill, including time used for quorum calls (except quorum calls immediately preceding a vote), shall come from the 40 hours of consideration. 
(ii)Recommittal to committeeUpon expiration of the 40-hour period provided under clause (i), the Commission bill shall be recommitted to committee for further consideration unless 3/5 of the Members, duly chosen and sworn, of the Senate agree to proceed to passage. Any bill reported by a committee as a result of such further consideration shall— 
(I)meet the requirement of ensuring the long-term solvency of the Social Security and Medicare programs and the provision of appropriate benefits that the proposed legislative language provided by the Commission is subject to under section 3(b)(4); and 
(II)be considered under the expedited procedures under this subsection. 
(D)Vote on passage 
(i)In generalThe vote on passage in the Senate of the Commission bill shall occur immediately following the conclusion of the 40-hour period for consideration of the Commission bill under subparagraph (C) and a request to establish the presence of a quorum. 
(ii)Other motions not in orderA motion in the Senate to postpone consideration of the Commission bill, a motion to proceed to the consideration of other business, or a motion to recommit the Commission bill is not in order. A motion in the Senate to reconsider the vote by which the Commission bill is agreed to or not agreed to is not in order. 
(3)Floor consideration in the House 
(A)In generalNot later than 30 calendar days after the date on which a committee has reported or has been discharged from consideration of a Commission bill, the majority leader of the House of Representatives, or the majority leader’s designee shall move to proceed to the consideration of the Commission bill. It shall also be in order for any member of the House of Representatives to move to proceed to the consideration of the bill at any time after the conclusion of such 30-day period. 
(B)Motion to proceedA motion to proceed to the consideration of a Commission bill is privileged in the House of Representatives. The motion is not debatable and is not subject to a motion to postpone consideration of the Commission bill or to proceed to the consideration of other business. A motion to reconsider the vote by which the motion to proceed is agreed to or not agreed to shall not be in order. If the motion to proceed is agreed to, the House of Representatives shall immediately proceed to consideration of the Commission bill without intervening motion, order, action, or other business, and the Commission bill shall remain the unfinished business of the House of Representatives until disposed of. 
(C)Limited debate 
(i)In generalConsideration in the House of Representatives of the Commission bill and all amendments to such bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 40 hours, which shall be equally divided between, and controlled by, the majority leader and the minority leader of the House of Representatives or their designees. A motion further to limit debate on the Commission bill is in order and is not debatable. All time used for consideration of the Commission bill, including time used for quorum calls (except quorum calls immediately preceding a vote), shall come from the 40 hours of consideration. 
(ii)Recommittal to committeeUpon expiration of the 40-hour period provided under clause (i), the Commission bill shall be recommitted to committee for further consideration unless 3/5 of the Members, duly chosen and sworn, of the House of Representatives agree to proceed to final passage. Any bill reported by a committee as a result of such further consideration shall— 
(I)meet the requirement of ensuring the long-term solvency of the Social Security and Medicare programs and the provision of appropriate benefits that the proposed legislative language provided by the Commission is subject to under section 3(b)(4); and 
(II)be considered under the expedited procedures under this subsection. 
(D)Vote on passage 
(i)In generalThe vote on passage in the House of Representatives of the Commission bill shall occur immediately following the conclusion of the 40-hour period for consideration of the Commission bill under subparagraph (C) and a request to establish the presence of a quorum. 
(ii)Other motions not in orderA motion in the House of Representatives to postpone consideration of the Commission bill, a motion to proceed to the consideration of other business, or a motion to recommit the Commission bill is not in order. A motion in the House of Representatives to reconsider the vote by which the Commission bill is agreed to or not agreed to is not in order. 
(4)Consideration by other houseIf, before the passage by one House of the Commission bill that was introduced in such House, such House receives from the other House a Commission bill as passed by such other House— 
(A)the Commission bill of the other House shall not be referred to a committee and may only be considered for passage in the House that receives it under subparagraph (C); 
(B)the procedure in the House in receipt of the Commission bill of the other House, with respect to the Commission bill that was introduced in the receiving House, shall be the same as if no Commission bill had been received from the other House; and 
(C)notwithstanding subparagraph (B), the vote on final passage shall be on the Commission bill of the other House. Upon disposition of a Commission bill that is received by one House from the other House, it shall no longer be in order to consider the Commission bill that was introduced in the receiving House.
(5)Consideration in conference 
(A)Convening of conferenceIn the case of any disagreement between the two Houses of Congress with respect to a Commission bill passed by both Houses, conferees shall be promptly appointed and a conference convened. All motions to proceed to conference are nondebatable. The committee of conference shall make and file a report with respect to such Commission bill within 30 calendar days after the day on which managers on the part of the Senate and the House of Representatives have been appointed. Notwithstanding any rule in either House concerning the printing of conference reports or concerning any delay in the consideration of such reports, such report shall be acted on by both Houses not later than 5 calendar days after the conference report is filed in the House in which such report is filed first. In the event the conferees are unable to agree within 30 calendar days after the date on which the conference was convened, they shall report back to their respective Houses in disagreement. 
(B)Conference report defeatedShould the conference report be defeated, debate on any request for a new conference and the appointment of conferees shall be limited to 1 hour, to be equally divided between, and controlled by, the manager of the conference report and the minority leader or the minority leader’s designee, and should any motion be made to instruct the conferees before the conferees are named, debate on such motion shall be limited to ½ hour, to be equally divided between, and controlled by, the mover and the manager of the conference report. Debate on any amendment to any such instructions shall be limited to 20 minutes, to be equally divided between, and controlled by, the mover and the manager of the conference report. In all cases when the manager of the conference report is in favor of any motion, appeal, or amendment, the time in opposition shall be under the control of the minority leader or the minority leader’s designee. 
 
